         Case 20-10324            Doc 101       Filed 05/09/20 Entered 05/10/20 00:29:40                          Desc Imaged
                                               Certificate of Notice Page 1 of 3
                                               United States Bankruptcy Court
                                                 District of Massachusetts
In re:                                                                                                     Case No. 20-10324-jeb
Barry Wisner Chapin                                                                                        Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0101-1                  User: chy                          Page 1 of 2                          Date Rcvd: May 07, 2020
                                      Form ID: ntcacred                  Total Noticed: 8


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
May 09, 2020.
db             +Barry Wisner Chapin,   34 Fairfield Apt. 2,    Boston, MA 02116-2587
20457638       +Ariana Fajardo Orshan, Esq.,    99 NE 4th Street,   Miami, FL 33132-2131
20457639       +Floridian Community Bank,    14235 US Highway One,   June Beach, FL 33408-1405
20467079       +Gaughen, Gaughen, Lane & Hernando, LLP,    528 Broad Street,   East Weymouth, MA 02189-1303
20457636       +Joanne Graf,   C/o Ross B. Gampel, Esq.,    1728 Coral Way, Ste 700,   Miami, FL 33145-2794
20457617       +Keith F. Backer, Esq.,    Backer Aboud Poliakoff & Foelster,   400 South Dixie Highway,
                 Boca Raton, FL 33432-5518
20457642       +MDOR Child Support Unit,    100 Cambridge Street,   Boston, MA 02114-2509
20457641       +Pamela M. Jonah, Esq.,    Marcus, Errico, Emmer & Brooks PC,
                 45 Braintree Hill Office Park Ste 107,    Braintree, MA 02184-8740

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: May 09, 2020                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on May 7, 2020 at the address(es) listed below:
              Andrew W. Evans    on behalf of Creditor Joanne Graf andrew@evansevanslaw.com,
               lmdevansevanslaw@gmail.com,g36335@notify.cincompass.com,R56960@notify.bestcase.com,
               r56960@notify.bestcase.com,susan@evansevanslaw.com
              Christopher M. Condon    on behalf of Trustee Harold B. Murphy ccondon@murphyking.com,
               imccormack@murphyking.com;ecf-06e49f159ba0@ecf.pacerpro.com
              David G. Baker    on behalf of Defendant    Barry Wisner Chapin
               bkaecf@bostonbankruptcy.org;ecf@bostonbankruptcy.org
              David G. Baker    on behalf of Debtor Barry Wisner Chapin
               bkaecf@bostonbankruptcy.org;ecf@bostonbankruptcy.org
              Dean Lennon     on behalf of Creditor    Carlton Gardens Condominium Trust dlennon@meeb.com
              Elizabeth Dailey     on behalf of Creditor    Freedom Mortgage Corporation bd@dgandl.com,
               rjl@dgandl.com;mbd@dgandl.com;bs@dgandl.com
              Ellen A. Shapiro    on behalf of Creditor    Board of Trustees of 32-34 Fairfield Street
               Condominium Trust shapiro@goshlaw.com
              Harold B. Murphy    on behalf of Trustee Harold B. Murphy bankruptcy@murphyking.com,
               dkonusevska@murphyking.com
              Harold B. Murphy    mxc@hanify.com, ma33@ecfcbis.com;dkonusevska@murphyking.com
              John Fitzgerald     USTPRegion01.BO.ECF@USDOJ.GOV
              John B O’Donnell    on behalf of Creditor    Massachusetts Department of Revenue
               odonnellj@dor.state.ma.us
              Kathleen R. Cruickshank    on behalf of Plaintiff    Harold B. Murphy, Chapter 7 Trustee
               kcruickshank@murphyking.com,
               bankruptcy@murphyking.com;asavoia@murphyking.com;ecf-f3829d9f3bd3@ecf.pacerpro.com
              Kathleen R. Cruickshank    on behalf of Trustee Harold B. Murphy kcruickshank@murphyking.com,
               bankruptcy@murphyking.com;asavoia@murphyking.com;ecf-f3829d9f3bd3@ecf.pacerpro.com
              Kevin Gaughen, Jr.     on behalf of Creditor    Hingham Institution for Savings
               kevingaughenjr@gaughenlane.com
              Reneau J. Longoria    on behalf of Creditor    Freedom Mortgage Corporation rjl@dgandl.com,
               bd@dgandl.com;mbd@dgandl.com;bs@dgandl.com
              Richard B. Reiling    on behalf of Creditor Linda Reyes-Flores Reilinglaw@aol.com,
               richard@bottonereiling.com
              Richard T. Mulligan    on behalf of Creditor    Freedom Mortgage Corporation mabk@harmonlaw.com,
               rmulligan@ecf.courtdrive.com
       Case 20-10324       Doc 101    Filed 05/09/20 Entered 05/10/20 00:29:40            Desc Imaged
                                     Certificate of Notice Page 2 of 3


District/off: 0101-1         User: chy                   Page 2 of 2                   Date Rcvd: May 07, 2020
                             Form ID: ntcacred           Total Noticed: 8


The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system (continued)
                                                                                            TOTAL: 17
  Case 20-10324           Doc 101      Filed 05/09/20 Entered 05/10/20 00:29:40                     Desc Imaged
                                      Certificate of Notice Page 3 of 3
                                   UNITED STATES BANKRUPTCY COURT
                                       DISTRICT OF MASSACHUSETTS


In Re:   Barry Wisner Chapin                                         Chapter: 7
         Debtor,                                                     Case No: 20−10324
                                                                     Judge Janet E. Bostwick



                                           NOTICE TO ADDED CREDITORS
A bankruptcy case concerning the debtor listed above was filed on 2/4/20. On MARCH 9, 2020 , schedules of
creditors filed by the above−named debtor(s) were amended to include your name.

The filing of a bankruptcy case automatically stays certain collection and other actions against the debtor and the
debtor's property. If you attempt to collect a debt or take other action in violation of the bankruptcy code, you may
be penalized. You may wish to consult an attorney to protect your rights. All documents filed in the case may be
inspected at the bankruptcy court clerk's office. Please note that the staff at the bankruptcy court clerk's office are
prohibited from giving legal advice.

                                                Harold B. Murphy
                                                Murphy & King, P.C.
            The trustee in this case is:        One Beacon Street
                                                Boston, MA 02108−3107


A meeting of creditors was scheduled to be held on or will be held pursuant to 11 U.S.C. § 341(a), on 5/28/2020 .
Please note that the deadline to file an objection to the debtor's claimed exemption is thirty (30) days after the
conclusion of the meeting of creditors.

           Please be aware of the following important deadlines:

              Complaint objecting to the discharge of the debtor and/or to have a debt declared non−dischargeable,
              must be received by the bankruptcy clerk's office on or before JULY 6, 2020 .

              Deadline to file Proof of Claim for Added creditors only is . Claims can be mailed to the following
              address:
                                   U. S. Bankruptcy Court
                                   J.W. McCormack Post Office & Court House
                                   5 Post Office Square, Suite 1150
                                   Boston, MA 02109−3945

                                                David G. Baker
            The attorney for the debtor is:     236 Huntington Avenue, Ste. 317
                                                Boston, MA 02115


If you desire further case−related information, please contact the attorney for the debtor or if there is no attorney
listed, contact the above−named trustee.



Date:5/7/20                                                          By the Court,

                                                                     Cynthia Young
                                                                     Deputy Clerk
                                                                     617−748−5321
